 Case 1:19-cv-00185-LEW Document 1 Filed 04/30/19 Page 1 of 11         PageID #: 1



                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE


SCOTT NORTON,                    )
                                 )
   Plaintiff                     )
                                 )
                                 )
   v.                            )                 Docket No. CV-19-
                                 )
OSMOSE UTILITIES SERVICES, INC., )
                                 )
                                 )
   Defendant                     )


             COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES Plaintiff, Scott Norton, by and through counsel, Sarah A.

Churchill, Esq., and complains against Defendant as follows:

                                    PARTIES

      1.    Plaintiff, Scott Norton, is a resident of the town of Brewer, Maine.

      2.    Defendant, Osmose Utilities Services, Inc., is a corporation formed

            under the laws of the State of Delaware and is doing business in the

            State of Maine.

                                JURISDICTION

      3.    The Court has original jurisdiction under 28 U.S.C. §1331

      4.    The Court has concurrent jurisdiction over Plaintiff’s state law claims.



                                         1
Case 1:19-cv-00185-LEW Document 1 Filed 04/30/19 Page 2 of 11           PageID #: 2



                                     VENUE

    5.    Venue is proper in this Court pursuant to 28 U.S.C. §1391 because

          Plaintiff resides in this district and events giving rise to the claim

          occurred, in part, in this district.

                          STATEMENT OF FACTS

    6.    Plaintiff began working for Defendant in May of 2016.

    7.    Plaintiff received positive performance reviews during his

          employment.

    8.    Plaintiff was qualified for his position.

    9.    Plaintiff received safety training from Defendant shortly after he was

          hired.

    10.   It was made clear to Plaintiff during this training that Defendant

          wanted to handle workplace injuries in a manner that would not make

          them reportable events.

    11.   In July of 2016 Plaintiff developed an abscess in his arm.

    12.   Plaintiff was assigned to a location in New York by Defendant at this

          time.

    13.   This abscess was caused by a workplace injury.

    14.   Plaintiff went to get medical treatment for the abscess on July 14,

          2016.



                                         2
Case 1:19-cv-00185-LEW Document 1 Filed 04/30/19 Page 3 of 11            PageID #: 3



    15.   Plaintiff’s supervisor insisted on being in the examination room with

          Plaintiff during the medical treatment.

    16.   The doctor recommending antibiotics at that time but Plaintiff felt

          pressured by his supervisor to turn them down because it would have

          resulted in him missing work.

    17.   Plaintiff ultimately developed a severe infection in his arm that

          resulted in a three day hospitalization with IV antibiotics.

    18.   Plaintiff did not disclose the hospitalization to Defendant because he

          feared losing his job.

    19.    As part of his work duties Plaintiff would drive A Utility Tsk

          Vehicle, or UTV, on various job sites to inspect power lines.

    20.   Plaintiff reported a brake failure in his UTV to his supervisor on

          August 16, 2016.

    21.   The UTV was not examines or repairs at that time.

    22.   Plaintiff was told to drop it off in Massachusetts on his way home to

          Maine for inspection.

    23.   Plain tiff was then asked to remain on the job site in New York for

          another week using this same UTV before returning home to Maine.

    24.   On August 23, 2016 Plaintiff suffered a serious work place injury

          when the brakes on the UTV failed again.



                                       3
Case 1:19-cv-00185-LEW Document 1 Filed 04/30/19 Page 4 of 11         PageID #: 4



    25.   Plaintiff immediately reported this incident to one of my supervisors,

          Frank Pieri.

    26.   Mr. Pieri instructed Plaintiff to return to his hotel room immediately.

    27.   Plaintiff was instructed to wait in his hotel room for management for

          Defendant to arrive and take a full report.

    28.   Mike Nadig and Frank Pieri, supervisors for Defendant, arrived at

          Plaintiff’s hotel room to take a report of this injury.

    29.   Plaintiff was extremely sore in his back neck and shoulders and had a

          large bump on his head from where he hit is when the UTV over

          turned.

    30.   Plaintiff was instructed by Mike Nadig not to seek medical treatment

          and to take over the counter medications.

    31.   Plaintiff did not seek medical treatment that day but ultimately did in

          the following days because his condition worsened.

    32.   Plaintiff ultimately had medical treatment for injuries to his head,

          shoulders, neck, and back.

    33.   These injuries resulted in Plaintiff having some paralysis to his hands.

    34.   Due to these injuries Plaintiff was placed on light duty and sent home

          to Maine.




                                        4
Case 1:19-cv-00185-LEW Document 1 Filed 04/30/19 Page 5 of 11            PageID #: 5



    35.   Plaintiff’s injuries resulted in an inability to engage in all activities of

          daily living.

    36.   For example, due to the hand paralysis Plaintiff has great difficult

          writing, typing and using his hands for fine motor skills during flare

          ups.

    37.   Plaintiff’s injuries also resulted in a disruption to his sleep and

          physical limitations on lifting, pushing, and pulling items for extended

          periods of time.

    38.   Plaintiff’s light duty consisted of reviewing written manuals and

          doing any other work that he was assigned to do while home in

          Maine.

    39.   Plaintiff was able to complete the light duty tasks that were assigned

          to him.

    40.   As part of Plaintiff’s employment he was given a company truck by

          Defendant.

    41.   Plaintiff was allowed to take the company truck home to Maine after

          he was injured.

    42.   Plaintiff used the company truck consistent with Defendant’s polices

          relating to the use of company vehicles.




                                         5
Case 1:19-cv-00185-LEW Document 1 Filed 04/30/19 Page 6 of 11            PageID #: 6



    43.   On September 6, 2016 David Acker, an employee of Defendant, came

          to Plaintiff’s home and took Plaintiff’s company truck from him and

          implied that Plaintiff was no longer employed with Defendant.

    44.   Plaintiff was told that he was terminated for unauthorized use of the

          company vehicle.

    45.   Plaintiff’s termination happened shortly after he reported the

          mechanical safety issue with the UTV and sought medical treatment

          against the advice of his supervisor for his work place injuries.

    46.    Plaintiff has complied with all statutory pre-filing requirements with

          the Maine Human Rights Commission.

    47.   Plaintiff has complied with all statutory pre-filing requirements of the

          Equal Opportunity Commission.

                                    Count 1

           Maine Human Rights Act: Disability Discrimination

    48.   Plaintiff realleges and incorporates by reference the allegations set

          forth in the paragraphs above.

    49.   Plaintiff was a member of a protected class in that he had a disability.

    50.   Plaintiff suffered from pneumonia and is deaf in one ear which

          affected his ability to complete activities of daily living.

    51.   Defendant was on notice about Plaintiff’s disability.



                                        6
 Case 1:19-cv-00185-LEW Document 1 Filed 04/30/19 Page 7 of 11           PageID #: 7



      52.    Plaintiff was able to perform the essential functions of his position.

      53.    Plaintiff made clear to Defendant that he required reasonable

             accommodations in his job for his disability.

      54.    Defendant refused to give Plaintiff a reasonable accommodation.

      55.    Defendant terminated Plaintiff because of his disability.

      56.    Plaintiff’s disability was the motivating factor behind his termination.

      57.    Plaintiff’s disability was the motivating factor behind Defendant’s

             continued maltreatment of plaintiff during the separation from

             employment process.

      58.    As a result of the discriminatory treatment, Plaintiff suffered damages.

      59.    Defendant acted with malice and reckless indifference to Plaintiff’s

             protected civil rights. Defendant was motivated by discriminatory

             intent.

      60.    Defendant discriminated against plaintiff in violation of the Maine

             Human Rights Act, 5 M.R.S.A. § 4572.

      61.    Plaintiff has fully complied with the procedural requirements of 5

             M.R.S.A. §4622(1)(A).

      WHEREFORE, Plaintiff respectfully prays that this Honorable Court grant

judgment in favor of Plaintiff and against Defendant, and award Plaintiff the

following relief:



                                          7
 Case 1:19-cv-00185-LEW Document 1 Filed 04/30/19 Page 8 of 11           PageID #: 8



      a.    Declare Defendant’s actions unlawful;

      b.    Award Plaintiff damages;

      c.    Award Plaintiff reasonable attorney’s fees, costs, and interest;

      d.    Order Defendant to reinstate Plaintiff or, in lieu, of reinstatement

order back and front pay;

      e.    Award all allowable penalties, nominal and statutory damages; and

      f.    Such further relief as the Court deems proper and just.

                                      Count 2

                  Disability Discrimination - 42 U.S.C. §12112

      62.   Plaintiff herein repeats, realleges and incorporates each and every
            allegation and averment contained in foregoing paragraphs as if fully
            set forth herein.
      63.   The Americans with Disabilities Act (“ADA”) prohibits
            discrimination on the basis of a disability in regard to hiring,
            advancement, termination and the general conditions and privileges of
            employment.
      64.   Plaintiff is a person with a disability within the meaning of ADA due
            to his diagnosis of pneumonia and/or hearing loss, which affected one
            or more of his major life activities
      65.   Defendant is an employer subjected to the ADA.
      66.   Defendant was on notice about Plaintiff’s disability.
      67.   Defendant did not accommodate Plaintiff’s disability.
      68.   Defendant treated Plaintiff differently in the termination from and
            terms and conditions of his employment on the basis of his disability.

                                         8
 Case 1:19-cv-00185-LEW Document 1 Filed 04/30/19 Page 9 of 11           PageID #: 9



      69.    As a result of Defendant’s violation of the ADA, Plaintiff suffered
             injury and damages and is entitled to relief.
      WHEREFORE, Plaintiff respectfully prays that this Honorable Court grant
judgment in favor of Plaintiff and against Defendant, and award Plaintiff the
following relief:
      a.     Declare Defendant’s actions unlawful;
      b.     Award Plaintiff damages;
      c.     Award Plaintiff reasonable attorney’s fees, costs, and interest;
      d.     Order Defendant to reinstate Plaintiff or, in lieu, of reinstatement
order back and front pay;
      e.     Award all allowable penalties, nominal and statutory damages; and
      f.     Such further relief as the Court deems proper and just.

                                      Count 3

                    VIOLATION OF 26 M.R.S.A. §831 et seq.

      72.    Plaintiff herein repeats, realleges and incorporates each and every

allegation and averment contained in foregoing paragraphs as if fully set forth

herein.

      73.    Plaintiff at all material times was an “employee”, and Defendant an

“employer” under the Whistleblower Protection Act.

      74.    Plaintiff made a legally protected whistleblower report, or reports, in

good faith of what he reasonably believed were violations of law or rules of the

State of Maine and/or the United States or a condition or practice that would put at

risk the health or safety of that employee or any other individual.


                                          9
Case 1:19-cv-00185-LEW Document 1 Filed 04/30/19 Page 10 of 11             PageID #: 10



      75.    Plaintiff’s legally protected Whistleblower report or reports were the

substantial or motivating factor in Defendant’s decision to discharge Plaintiff from

employment.

      76.    Plaintiff has fully complied with the procedural requirements of 5

M.R.S.A. §4622(1)(A).

      WHEREFORE, Plaintiff respectfully prays that this Honorable Court grant

judgment in favor of Plaintiff and against Defendant, and award Plaintiff the

following relief:

      a.     Declare Defendant’s actions unlawful;

      b.     Award Plaintiff damages;

      c.     Award Plaintiff reasonable attorney’s fees, costs, and interest;

      d.     Order Defendant to reinstate Plaintiff or, in lieu, of reinstatement

order back and front pay;

      e.     Award all allowable penalties, nominal and statutory damages; and

      f.     Such further relief as the Court deems proper and just.

                                 JURY REQUEST

      Plaintiff hereby requests a jury trial.

Dated at Portland, Maine this 30th day of April, 2019.

                                                By: Nichols & Churchill, PA

                                                /s/ Sarah A. Churchill
                                                Sarah A. Churchill, Esq.

                                           10
Case 1:19-cv-00185-LEW Document 1 Filed 04/30/19 Page 11 of 11    PageID #: 11



                                         Maine Bar No. 9320
                                         Attorney for Plaintiff

                                         NICHOLS & CHURCHILL, PA
                                         1250 Forest Avenue
                                         Suite 10
                                         Portland, ME 04103
                                         (207)879-4000
                                         schurchill@nicholschurchill.com




                                    11
